June 28, 1920. The opinion of the Court was delivered by
This was an action for damages. The case was tried before Judge Sease and a jury at the Fall term of Court, 1919, for Chester county, and resulted in a verdict for plaintiff for the sum of $1,000. After entry of judgment, appellant appeals, and by five exceptions imputes error. *Page 369 
The suit was for false arrest. The exceptions allege error in admitting over their objection evidence attacking the warrant, and as to conversation of Industrial Constable Garner at the time of the arrest. The exceptions contend that defendant is not liable for the acts of Industrial Constable Garner, and that the warrant is valid on its face; that the magistrate, who issued the warrant, and Garner, who procured the same, are alone liable for the irregularity in the warrant, and the suit cannot be maintained; that the suit should have been on the official bond of Garner, or for malicious prosecution; and in refusing defendant's motion for a directed verdict and motion for a new trial.
When certain testimony was objected to during the progress of the trial, his Honor said: "I will allow it to come out, and if it doesn't connect with the defendant I will rule it out."
After that no motion at all was made, at any time, to strike out any of the testimony objected to. So it went to the jury as competent evidence for their consideration. Defendant, though warned by the Court that it would strike out evidence objected to, unless the plaintiff connected it with the subject of agency, did not avail itself of this right and made no motion to strike out.
The proof showed positively that the constable knew the warrant was defective. The constable was not acting as an industrial constable, but as a special constable, for the warrant had this indorsed on it: "I hereby appoint B.M. Garner special constable to execute the within process. W.H. Shannon, Magistrate."
Industrial Constable Garner went out of his bailiwick 1 1/2 miles and arrested the plaintiff, not by virtue of being an industrial constable, but as a special constable. After the arrest he did not carry him before the magistrate who issued the warrant, but carried him to Baldwin Mills, to the office of the superintendent of the mills, and turned the warrant *Page 370 
over to Lucas. The evidence is conclusive that the warrant was gotten out by the authorities of the mill, to collect the debt. The plaintiff never was at any time brought before the magistrate who issued the warrant, and the magistrate never had the warrant, after it was turned over to Garner. There was ample testimony for the jury to find that B.M. Garner was the agent of Baldwin Mills, and there is sufficient evidence to hold Baldwin Mills responsible for the acts of its agent, Garner, notwithstanding the fact that at that time he also held the position of deputy sheriff or peace officer for industrial corporation.
The evidence is sufficient that Garner, Etters, and Lucas were agents of the mill, acting within the scope of their authority, and that the mill is responsible for their acts. There is no doubt, from the evidence, that the plaintiff was falsely arrested, and restrained of his liberty without lawful authority, and wrong and indignity put upon him, and he has ample testimony to sustain the remedy he pursued.
We see no error as complained of. All exceptions are overruled, and judgment affirmed.